EXHIBIT 10.4

 

SECURITY AND PLEDGE AGREEMENT

 

This SECURITY AND PLEDGE AGREEMENT, dated as of February 3, 2020 (this
“Agreement”), is among Viking Energy Group, Inc., a Nevada corporation
(“Viking”), and Camber Energy, Inc., a Nevada corporation (the “Camber”) and is
agreed and consented to by the Subsidiaries named in Recital A and signatory
hereto.

 

W I T N E S S E T H:

 

RECITALS

 



 

A.Viking and Camber are parties to that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated effective as of February 3, 2020, relating to
the proposed merger of Viking and Camber (the “Merger”).

 

 

 

 

B.Pursuant to the Merger Agreement, in exchange for, inter alia, Camber
advancing, on the date hereof, USD$5,000,000 (the “Investment Amount”) to Viking
in connection with the acquisition of oil and gas assets in Texas and Louisiana
by Elysium Energy, LLC (the “Acquisition”), Viking has agreed to execute and
deliver to Camber this Agreement and to grant Camber a security interest in the
membership, common stock and/or ownership interests (such membership and/or
ownership interests owned by the Company collectively the “Subsidiary Membership
Interests”) of all of Viking’s existing and future, directly owned or majority
owned subsidiaries (each a “Subsidiary” and collectively, the “Subsidiaries”),
including, without limitation, the following subsidiaries: Mid-Con Petroleum,
Inc., Mid-Con Drilling, LLC, Mid-Con Development, LLC, Petrodome Energy, LLC,
Ichor Energy Holdings, LLC and Elysium Energy Holdings, LLC.

 

 

 

 

C.This Agreement is subject to the terms and conditions of the Merger Agreement,
and shall be terminated upon completion of the Merger or upon repayment or
satisfaction of the Investment Amount plus interest in accordance with the terms
of the Acquisition Note (as defined in the Merger Agreement).



 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 



 1

  



 

(a) “Collateral” means the collateral in which Camber are granted a security
interest by this Agreement and which shall include the following personal
property of Viking, whether presently owned or existing or hereafter acquired or
coming into existence, wherever situated, and all additions and accessions
thereto and all substitutions and replacements thereof, and all proceeds,
products and accounts thereof, including, without limitation, all proceeds from
the sale or transfer of the Collateral and of insurance covering the same and of
any tort claims in connection therewith, and all dividends, interest, cash,
notes, securities, equity interest or other property at any time and from time
to time acquired, receivable or otherwise distributed in respect of, or in
exchange for, any or all of the Pledged Securities (as defined below):

 

(i) Viking’s ownership and/or membership interest in the Subsidiaries.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all certificates representing such shares and/or equity interests and, in each
case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to:

 

(i) all other or additional interests, shares, or other securities paid or
distributed by way of dividend or otherwise in respect of any of the Pledged
Securities;

 

(ii) all other or additional interests, shares, or other securities paid or
distributed in respect of any of the Pledged Securities by way of stock-split,
reclassification, combination of shares or similar rearrangement; and

 

(iii) all other or additional shares, interests, or other securities which may
be paid in respect of any of the Pledged Securities by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar reorganization provided such consolidation.

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

(b) “Intellectual Property” [intentionally deleted].

 

(c) “Majority in Interest” [intentionally deleted].

 

(d) “Necessary Endorsements” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as Camber (as that term is defined below) may reasonably request.

 



 2

  



  

(e) “Organizational Documents” means, the documents by which Viking was
organized (such as a articles of incorporation, certificate of limited
partnership or articles of organization, and including, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity) and which relate to the internal governance of such entity (such as
bylaws, a partnership agreement or an operating, limited liability or members
agreement).

 

(f) “Permitted Liens” means the following:

 

(i) Liens imposed by law for taxes that are not yet due or are being contested
in good faith, which in each case, have been appropriately reserved for;

 

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing Secured Obligations that are not overdue by more than thirty (30) days
or are being contested in good faith;

 

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory Secured Obligations, surety and appeal bonds, performance bonds and
other Secured Obligations of a like nature, in each case in the ordinary course
of business;

 

(v) Liens under this Agreement;

 

(vi) “Permitted Liens” as such term defined in the Securities Purchase Agreement
in connection with the Acquisition Note;

 

(vi) any other liens in favor of Camber;

 

(vii) pledges made and/or security interests granted against or in respect of
any of the Subsidiary Membership Interests by Viking: (a) prior to the date
hereof; and/or (b) in connection with the Acquisition.

 

(g) “Pledged Securities” means all of the Subsidiary Membership Interests.

 

(h) “Secured Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of Viking
to Camber, including, without limitation, all obligations under this Agreement,
the Merger Agreement, and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith, in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of Camber as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Secured Obligations” shall
include, without limitation: (i) principal of, and interest on the Acquisition
Note and the loans extended pursuant thereto; (ii) any and all other fees,
indemnities, costs, obligations and liabilities of Viking from time to time
under or in connection with this Agreement, the Acquisition Note, the Merger
Agreement and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the Secured Obligations to
pay such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving Viking.

 



 3

  



  

(j) “UCC” means the Uniform Commercial Code of the State of Nevada and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly, if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2. Grant of Security Interest in Collateral. As an inducement for Camber to
extend the loan as evidenced by the Acquisition Note, execute the Merger
Agreement and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all of the Secured Obligations, Viking
hereby unconditionally and irrevocably pledges, grants and hypothecates to
Camber a perfected, security interest in and to, and a lien upon and a right of
set-off against all of its respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (a “Security Interest” and,
collectively, the “Security Interests”). The Security Interest shall be a second
priority security interest in and to, and a lien upon and a right of set-off
against all of Viking’s right, title and interest of whatsoever kind and nature
in and to, the Collateral.

 

3. Perfection Certain Collateral. The Security Interests can be perfected by the
filing of UCC-1 Financing Statement(s) in the State of Nevada. The parties
acknowledge and agree that (a) there are no membership interest or stock
certificates or instruments representing the Collateral, (b) Viking has no plan
to, and has not agreed to, issue certificates representing the Pledged
Securities after the date hereof, (c) Viking will not be delivering any
certificates or other instruments representing the Pledged Securities to Camber
prior to or contemporaneous with the execution of this Agreement. Viking is,
contemporaneously with the execution hereof, delivering to Camber, or has
previously delivered to Camber, a true and correct copy of each of the
Organizational Documents governing the issuer of any of the Pledged Securities.
The parties acknowledge that it is the intention of the parties to provide
Camber control over the Pledged Securities as described and defined in the UCC
and that Viking will, without any required consent or approval of any party,
including Viking, comply with any instructions of Camber relating to the Pledged
Securities, pursuant to the terms of this Agreement.

 

4. Representations, Warranties, Covenants and Agreements of Viking. Viking
represents and warrants to, and covenants and agrees with, Camber as follows:

 

(a) Viking has the requisite corporate, partnership, limited liability company
or other power and authority to enter into this Agreement and otherwise to carry
out its Secured Obligations hereunder. The execution, delivery and performance
by Viking of this Agreement and the filings contemplated therein have been duly
authorized by all necessary action on the part of Viking and no further action
is required by Viking. This Agreement has been duly executed by Viking. This
Agreement constitutes the legal, valid and binding obligation of Viking,
enforceable against Viking in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

  



 4

  



 

(b) Viking has no place of business or offices where its books of account and
records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth in set forth on Schedule 4(b). Except as disclosed in the Securities
Purchase Agreement or SEC Reports, none of such Collateral is in the possession
of any consignee, bailee, warehouseman, agent or processor.

 

(c) Viking is the sole owner of the Collateral, free and clear of any liens,
security interests, encumbrances, rights or claims, except for Permitted Liens,
and is fully authorized to grant the Security Interests. Except with respect to
Permitted Liens or set forth on Schedule 4(c), there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of Camber
pursuant to this Agreement) covering or affecting any of the Collateral. As long
as this Agreement shall be in effect, Viking shall not execute and shall not
knowingly permit to be on file in any such office or agency any other financing
statement or other document or instrument (except to the extent filed or
recorded in favor of Camber pursuant to the terms of this Agreement) purporting
to grant a security interest in the Collateral except as to Permitted Liens.

 

(d) No written claim has been received that any Collateral or Viking’s use of
any Collateral violates the rights of any third party. There has been no adverse
decision to Viking’s claim of ownership rights in or exclusive rights to use the
Collateral in any jurisdiction or to Viking’s right to keep and maintain such
Collateral in full force and effect, and there is no proceeding involving said
rights pending or, to the best knowledge of Viking, threatened before any court,
judicial body, administrative or regulatory agency, arbitrator or other
governmental authority.

 

(e) Viking shall at all times maintain its books of account and records relating
to the Collateral at its principal place of business and its Collateral at the
location designated by Camber, and may not relocate such books of account and
records or tangible Collateral unless it delivers to Camber at least 30 days
prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interests to create in favor of Camber a valid, perfected and
continuing perfected lien in the Collateral, subject to the priority
requirements set forth in Section 2 of this Agreement.

 

(f) This Agreement creates, except as set forth in Section 2 herein, in favor of
Camber a valid second priority security interest in the Collateral securing the
payment and performance of the Secured Obligations. Upon making the filings
described in the immediately following paragraph, all security interests created
hereunder in any Collateral which may be perfected by filing Uniform Commercial
Code financing statements shall have been duly perfected. Except for (i) the
filing of the Uniform Commercial Code financing statements referred to in the
immediately following paragraph, no action is necessary to create, perfect or
protect the security interests created hereunder. Without limiting the
generality of the foregoing, except for the foregoing, no consent of any third
parties and no authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for (x)
the execution, delivery and performance of this Agreement, (y) the creation or
perfection of the Security Interests created hereunder in the Collateral or (z)
the enforcement of the rights of Camber and Camber hereunder.

 



 5

  



  

(g) Viking hereby authorizes Camber to file one or more financing statements
under the UCC, with respect to the Security Interests, with the proper filing
and recording agencies in any jurisdiction deemed proper by it.

 

(h) The execution, delivery and performance of this Agreement by Viking does not
(i) violate any of the provisions of any Organizational Documents of Viking or
any judgment, decree, order or award of any court, governmental body or
arbitrator or any applicable law, rule or regulation applicable to Viking or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing Viking’s debt or otherwise) or other understanding to
which Viking is a party or by which any property or asset of Viking is bound or
affected. If any, all required consents (including, without limitation, from
stockholders or creditors of Viking) necessary for Viking to enter into and
perform its Secured Obligations hereunder have been obtained.

 

(i) All of the Pledged Securities are validly issued, fully paid and
non-assessable, and Viking is the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement.

 

(j) Viking shall at all times maintain the liens and Security Interests provided
for hereunder as valid and perfected, second priority (except as set forth in
Section 2 of this Agreement) liens and security interests in the Collateral in
favor of Camber until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 15 hereof. Viking hereby agrees to defend the
same against the claims of any and all persons and entities. Viking shall
safeguard and protect all Collateral for the account of Camber. At the request
of Camber, but subject to rights under Permitted Liens, Viking will sign and
deliver to Camber on behalf of Camber at any time or from time to time one or
more financing statements pursuant to the UCC in form reasonably satisfactory to
Camber and will pay the cost of filing the same in all public offices wherever
filing is, or is deemed by Camber to be, necessary or desirable to effect the
rights and Secured Obligations provided for herein. Without limiting the
generality of the foregoing, Viking shall pay all fees, taxes and other amounts
necessary to maintain the Collateral and the Security Interests hereunder, and
Viking shall obtain and furnish to Camber from time to time, upon demand, such
releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interests hereunder.

 

(k) Viking shall not transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral.

 

(l) Viking shall, and shall cause each Subsidiary to, keep and preserve its
equipment, inventory and other tangible Collateral in good condition, repair and
order and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.

 

(m) Viking shall maintain, if reasonably practicable, with financially sound and
reputable insurers, insurance with respect to the Collateral, including
Collateral hereafter acquired, against loss or damage of the kinds and in the
amounts customarily insured against by entities of established reputation having
similar properties similarly situated and in such amounts as are customarily
carried under similar circumstances by other such entities and otherwise as is
prudent for entities engaged in similar businesses but in any event sufficient
to cover the full replacement cost thereof.

 

(n) Viking shall, within five (5) days of obtaining knowledge thereof, advise
Camber promptly, in sufficient detail, of any material adverse change in the
Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on Camber’ security interest
therein.

 



 6

  



  

(o) Viking shall promptly execute and deliver to Camber such further deeds,
mortgages, confessions of judgment, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as Camber may from time to time request and may in their
sole discretion deem necessary to perfect, protect or enforce Camber’ security
interest in the Collateral.

 

(p) Upon reasonable prior notice (so long as no Event of Default has occurred or
continuing, which in either such event, no prior notice is required), Viking
shall permit Camber and their representatives to inspect the Collateral during
normal business hours and to make copies of records pertaining to the Collateral
as may be reasonably requested by Camber from time to time.

 

(q) Viking shall take all steps reasonably necessary to diligently pursue and
seek to preserve, enforce and collect any rights, claims, causes of action and
accounts receivable in respect of the Collateral.

 

(r) Viking shall promptly notify Camber in sufficient detail upon becoming aware
of any attachment, garnishment, execution or other legal process levied against
any Collateral and of any other information received by Viking that may
materially affect the value of the Collateral, the Security Interest or the
rights and remedies of Camber hereunder.

 

(s) All information heretofore, herein or hereafter supplied to Camber by or on
behalf of Viking with respect to the Collateral is accurate and complete in all
material respects as of the date furnished.

 

(t) Viking shall, and cause each Subsidiary to, at all times preserve and keep
in full force and effect their respective valid existence and good standing and
any rights and franchises material to its business.

 

(u) Viking will not change its type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to Camber of such change and, at
the time of such written notification, Viking provides any financing statements
or fixture filings necessary to perfect and continue the perfection of the
Security Interests granted and evidenced by this Agreement.

 

(v) Except in the ordinary course of business, Viking may not consign any of its
inventory or sell any of its inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of Camber which
shall not be unreasonably withheld.

 

(w) Viking may not relocate its chief executive office to a new location without
providing 30 days prior written notification thereof to Camber and so long as,
at the time of such written notification, Viking provides any financing
statements or fixture filings necessary to perfect and continue the perfection
of the Security Interests granted and evidenced by this Agreement.

 

(x) Viking is organized under the laws of the State of Nevada.

 



 7

  



  

(y) The actual name of Viking is Viking Energy Group, Inc. (formerly Viking
Investments Group, Inc.); Viking has no trade names other than the names of its
subsidiaries; Viking has not used any name other than that stated in the
preamble hereto or Viking Investments Group, Inc. for the preceding four (4)
years; and no entity has merged into Viking (except for a “short-form” merger in
Nevada to facilitate the change of the name of the Company on or about March 21,
2017) or been acquired by Viking within the past four (4) years except as
disclosed in the SEC Reports.

 

(z) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by Camber to perfect the security interest created hereby, Viking
shall deliver such Collateral to Camber, in each case, together with all
Necessary Endorsements.

 

(aa) Viking hereby agrees to comply with any and all orders and instructions of
Camber regarding the Pledged Securities consistent with the terms of this
Agreement without the further consent of Viking as contemplated by Section
8-106(c) (or any successor section) of the UCC. Further, Viking agrees that it
shall not enter into a similar agreement (or one that would confer “control”
within the meaning of Article 8 of the UCC) with any other person or entity.

 

(bb) Viking shall cause all tangible chattel paper constituting Collateral to be
delivered to Camber, or, if such delivery is not possible, then to cause such
tangible chattel paper to contain a legend noting that it is subject to the
security interest created by this Agreement. To the extent that any Collateral
consists of electronic chattel paper, Viking shall cause the underlying chattel
paper to be “marked” within the meaning of Section 9-105 of the UCC (or
successor Section thereto).

 

(cc) Viking shall vote the Pledged Securities to comply with the covenants and
agreements set forth herein and in the Acquisition Note.

 

(dd) Viking shall register the pledge of the applicable Pledged Securities on
the books of Viking. Viking shall notify each issuer of Pledged Securities to
register the pledge of the applicable Pledged Securities in the name of Camber
on the books of such issuer. Further, except with respect to certificated
securities delivered to Camber, Viking shall within five days of its entry into
this Agreement, deliver to Camber an acknowledgement of pledge (which, where
appropriate, shall comply with the requirements of the relevant UCC with respect
to perfection by registration) signed by the issuer of the applicable Pledged
Securities, which acknowledgement shall confirm that: (i) it has registered the
pledge on its books and records; and (ii) at any time directed by Camber during
the continuation of an Event of Default, such issuer will transfer the record
ownership of such Pledged Securities into the name of any designee of Camber,
will take such steps as may be necessary to effect the transfer, and will comply
with all other instructions of Camber regarding such Pledged Securities without
the further consent of Viking.

 

(ee) In the event that, upon an occurrence of an Event of Default, Camber shall
sell all or any of the Pledged Securities to another party or parties (herein
called the “Transferee”) or shall purchase or retain all or any of the Pledged
Securities, Viking shall, to the extent applicable: (i) deliver to Camber or the
Transferee, as the case may be, the articles of incorporation, bylaws, minute
books, stock certificate books, corporate seals, deeds, leases, indentures,
agreements, evidences of indebtedness, books of account, financial records and
all other Organizational Documents and records of each Subsidiary (but not
including any items subject to the attorney-client privilege related to this
Agreement or any of the transactions hereunder); (ii) use its best efforts to
obtain resignations of the persons then serving as officers and directors of
each Subsidiary, if so requested; and (iii) use its best efforts to obtain any
approvals that are required by any governmental or regulatory body in order to
permit the sale of the Pledged Securities to the Transferee or the purchase or
retention of the Pledged Securities by Camber and allow the Transferee or Camber
to continue the business of Viking and their direct and indirect subsidiaries.

 

(ff) Viking will from time to time, at the expense of Viking, promptly execute
and deliver all such further instruments and documents, and take all such
further action as may be necessary or desirable, or as Camber may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Camber to exercise and enforce their
rights and remedies hereunder and with respect to any Collateral or to otherwise
carry out the purposes of this Agreement.

 



 8

  



  

(gg) Viking shall cause each Subsidiary not to issue any additional membership
interests or capital stock of the Subsidiary to any Person (as defined in the
Securities Purchase Agreement).

 

5. Representations, Warranties, Covenants and Agreements of the Subsidiaries.
Viking and the Subsidiaries each hereby acknowledges and consents to the
transactions contemplated by this Agreement including (i) the pledge and
assignment of the Pledged Securities and other Collateral to Camber, and (ii)
upon occurrence and continuation of an Event of Default and the issuance of
prior notice from Camber to Viking that an Event of Default has occurred and is
continuing, the exercise by Camber of any of their rights or remedies in respect
of the Collateral. Each of the Subsidiaries hereby represents and warrants as of
the date hereof, and, as applicable, covenants that, at all times during the
term of this Agreement that:

 

(a) it is a limited liability company, organized and validly existing under the
laws of its respective formation, and it has the requisite power and authority
to agree and consent to this Agreement;

 

(b) (i) it has duly authorized, executed and delivered this Agreement with
respect to the representations, warranties and covenants contained in this
Section 5 (the “Section 5 Provisions”), and (ii) the Section 5 Provisions
constitute direct obligations against each Transaction Subsidiary, are legal,
valid and binding upon it and enforceable against it in accordance with their
respective terms, except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, receivership, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by application of
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law);

 

(c) the execution, delivery and performance by each Subsidiary of the Section 5
Provisions is not in violation of (i) its operating agreement (as such term is
used under Chapter 86 of the Nevada Revised Statutes) or other organizational
documents, as applicable, (ii) any indenture, mortgage, deed of trust or other
instrument or agreement to which each Subsidiary is a party or by which it is
bound or to which any of its property or assets may be subject, or (iii) any
law, rule, regulation or order to which each Subsidiary is bound or to which any
of its property or assets may be subject;

 

(d) none of the execution and delivery by each Subsidiary of the Section 5
Provisions, the consummation by it of any of the transactions contemplated
thereby or the admissibility in evidence in proceedings of such Section 5
Provisions in Nevada or any other relevant jurisdiction requires the consent or
approval of, the giving of notice to, or the registration or filing with, or the
taking of any other action in respect of, any governmental entity, or that any
tax be paid in respect thereof;

 

(e) no Liens on the Collateral exist, except pursuant to this Agreement;

 

(f) Except with respect to the Permitted Liens, Viking and each Subsidiary have
not previously made any sale, assignment, pledge, mortgage, hypothecation or
transfer of the Collateral;

 



 9

  



 

(g) the Pledged Securities have been duly authorized and are validly issued and
are fully paid and each Subsidiary’s members and/or shareholders have no further
obligations to pay in additional capital contributions;

 

(h) the membership interests and/or stock of Viking constituting the Pledged
Securities constitutes all of the issued and outstanding membership interests
and/or stock in the Subsidiaries, except with respect to Elysium Energy
Holdings, LLC whereby Viking owns 75% of the issued and outstanding membership
interests and/or stock as at the date hereof;

 

(i) subject to the applicable securities laws and to the Subsidiaries’
respective operating agreement (as such term is used under Chapter 86 of the
Nevada Revised Statutes) or other organizational documents, as applicable, the
Collateral is and will be freely transferable and assignable, and no portion of
the Collateral is subject to any contractual provision which might prohibit,
impair or otherwise affect the validity or enforceability of the pledge
hereunder, the sale or disposition of the Collateral pursuant hereto or the
exercise by Camber of their rights and remedies hereunder; and

 

(j) no certificates or other documents or instruments evidencing the Pledged
Securities have been issued by the Company prior to the date hereof.

 

6. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed by Viking that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Camber’ rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which Viking is subject or to which
Viking is party.

 

7. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in the Acquisition Note or
Merger Agreement (the “Transaction Documents”) under the Acquisition Note or any
other Transaction Document;

 

(b) Any representation or warranty of Viking in this Agreement shall prove to
have been incorrect in any material respect when made;

 

(c) The failure by Viking to observe or perform any of its Secured Obligations
hereunder for fifteen (15) days after delivery to Viking of notice of such
failure by or on behalf of Camber unless such default is capable of cure but
cannot be cured within such time frame and Viking is using best efforts to cure
same in a timely fashion; or

 

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Viking, or a proceeding shall be commenced by Viking, or by any
governmental authority having jurisdiction over Viking, seeking to establish the
invalidity or unenforceability thereof, or Viking shall deny that Viking has any
liability or obligation purported to be created under this Agreement.

 



 10

  



 

8. Duty to Hold in Trust.

 

(a) Upon the occurrence of any Event of Default and at any time thereafter,
Viking shall, upon receipt of any revenue, income, dividend, interest or other
sums subject to the Security Interests, whether payable pursuant to the
Acquisition Note or otherwise, or of any check, draft, note, trade acceptance or
other instrument evidencing an obligation to pay any such sum, hold the same in
trust for Camber and shall forthwith endorse and transfer any such sums or
instruments, or both, to Camber, pro-rata in proportion to their respective
then-currently outstanding principal amount of Notes for application to the
satisfaction of the Secured Obligations (and if any Notes are not outstanding,
pro-rata in proportion to the initial purchases of the remaining Notes).

 

(b) If Viking shall become entitled to receive or shall receive any securities
or other property (including, without limitation, shares of Pledged Securities
or instruments representing Pledged Securities acquired after the date hereof,
or any options, warrants, rights or other similar property or certificates
representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of Viking or any of its direct or
indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), Viking agrees to (i) accept the same as the agent of Camber; (ii)
hold the same in trust on behalf of and for the benefit of Camber; (iii) to
deliver any and all certificates or instruments evidencing the same to Camber on
or before the close of business on the fifth business day following the receipt
thereof by Viking, in the exact form received together with the Necessary
Endorsements, to be held by Camber subject to the terms of this Agreement as
Collateral; and (iv) take all steps necessary to perfect Camber’ Security
Interest in any such additional property.

 

9. Rights and Remedies Upon Default.

 

(a) Upon the occurrence of any Event of Default and at any time thereafter,
Camber shall have the right to exercise all of the remedies conferred hereunder
and under the Acquisition Note, and Camber shall have all the rights and
remedies of a secured party under the UCC. Without limitation, Camber, shall
have the following rights and powers:

 

(i) Camber shall have the right to take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and Viking shall assemble the Collateral and make it available to Camber
at places which Camber shall reasonably select, whether at Viking’s premises or
elsewhere, and make available to Camber, without rent, all of Viking’s
respective premises and facilities for the purpose of Camber taking possession
of, removing or putting the Collateral in saleable or disposable form.

 



 11

  



 

(ii) Upon notice to Viking by Camber, all rights of Viking to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise and all rights of Viking to receive the dividends and interest which it
would otherwise be authorized to receive and retain, shall cease. Upon such
notice, Camber shall have the right to receive, any interest, cash dividends or
other payments on the Collateral and, exercise in such Camber’ discretion all
voting rights pertaining thereto. Without limiting the generality of the
foregoing, Camber shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as if they were the sole and absolute
owner thereof, including, without limitation, to vote and/or to exchange, at
their sole discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or Viking or any of its direct or indirect
subsidiaries.

 

(iii) Camber shall have the right to operate the business of Viking using the
Collateral and shall have the right to assign, sell, lease or otherwise dispose
of and deliver all or any part of the Collateral, at public or private sale or
otherwise, either with or without special conditions or stipulations, for cash
or on credit or for future delivery, in such parcel or parcels and at such time
or times and at such place or places, and upon such terms and conditions as
Camber may deem commercially reasonable, all without (except as shall be
required by applicable statute and cannot be waived) advertisement or demand
upon or notice to Viking or right of redemption of Viking, which are hereby
expressly waived. Upon each such sale, lease, assignment or other transfer of
Collateral, Camber may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of Viking,
which are hereby waived and released.

 

(iv) Camber shall have the right (but not the obligation) to notify any account
debtors and any obligors under instruments or accounts to make payments directly
to Camber and to enforce Viking’s rights against such account debtors and
obligors.

 

(v) Camber may (but are not obligated to) direct any financial intermediary or
any other person or entity holding any investment property to transfer the same
to Camber or their designee.

 

(b) Camber shall comply with any applicable law in connection with a disposition
of Collateral and such compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. Camber may sell the
Collateral without giving any warranties and may specifically disclaim such
warranties. If Camber sell any of the Collateral on credit, Viking will only be
credited with payments actually made by the purchaser. In addition, Viking
waives (except as shall be required by applicable statute and cannot be waived)
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Camber’ rights and remedies hereunder, including, without
limitation, their right following an Event of Default to take immediate
possession of the Collateral and to exercise their rights and remedies with
respect thereto.

 

10. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied (i)
first, to the costs, expenses of retaking, holding, storing, processing and
preparing for sale, selling, and the like, incurred by Camber, their
representatives, or Camber (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral; (ii) second to
the reasonable attorneys’ fees and expenses incurred by Camber, their
representatives, and Camber in enforcing Camber’ rights hereunder and in
connection with collecting, storing and disposing of the Collateral; and (iii)
then to satisfaction of the Secured Obligations pro rata among Camber (based on
then-outstanding principal and interest amounts of Notes at the time of any such
determination), (with respect to the application of payment to the outstanding
balance due on the Acquisition Note, proceeds shall first be applied to all
outstanding interest then accrued on the Acquisition Note until all such
interest has been paid, prior to applying any proceeds to the principal of any
of the Acquisition Note) and to the payment of any other amounts required by
applicable law, after which Camber shall pay to Viking any surplus proceeds. If,
upon the sale, license or other disposition of the Collateral, the proceeds
thereof are insufficient to pay all amounts to which Camber are legally
entitled, Viking will remain liable for the deficiency, together with interest
thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by Camber to collect such deficiency. To the extent permitted by
applicable law, Viking waives all claims, damages and demands against Camber
arising out of the repossession, removal, retention or sale of the Collateral,
unless due solely to the gross negligence or willful misconduct of Camber as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.

 



 12

  



 

11. Securities Law Provision. Viking recognizes that Camber may be limited in
their ability to effect a sale to the public of all or part of the Pledged
Securities by reason of certain prohibitions in the Securities Act of 1933, as
amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Viking agrees that sales so made may be at
prices and on terms less favorable than if the Pledged Securities were sold to
the public, and that Camber have no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws. Viking shall cooperate with
Camber in their attempt to satisfy any requirements under the Securities Laws
(including, without limitation, registration thereunder if requested by Camber)
applicable to the sale of the Pledged Securities by Camber.

 

12. Costs and Expenses. Viking agrees to pay all reasonable out-of-pocket fees,
costs and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements pursuant to the UCC,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by Camber. Viking
shall also pay all other claims and charges which in the reasonable opinion of
Camber are reasonably likely to prejudice, imperil or otherwise affect the
Collateral or the Security Interests therein. Viking will also, upon demand, pay
to Camber the amount of any and all reasonable expenses, including the
reasonable fees and expenses of their counsel and of any experts and agents,
which Camber, may incur in connection with the creation, perfection, protection,
satisfaction, foreclosure, collection or enforcement of the Security Interest
and the preparation, administration, continuance, amendment or enforcement of
this Agreement and pay to Camber the amount of any and all reasonable expenses,
including the reasonable fees and expenses of their counsel and of any experts
and agents, which Camber may incur in connection with (i) the enforcement of
this Agreement, (ii) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of Camber under the Acquisition Note. Until so
paid, any fees payable hereunder shall be added to the principal amount of the
Acquisition Note and shall bear interest at the Default Rate.

 

13. Responsibility for Collateral. Viking assumes all liabilities and
responsibility in connection with all Collateral, and the Secured Obligations
shall in no way be affected or diminished by reason of the loss, destruction,
damage or theft of any of the Collateral or its unavailability for any reason.
Without limiting the generality of the foregoing and except as required by
applicable law, (a) no Camber (i) has any duty (either before or after an Event
of Default) to collect any amounts in respect of the Collateral or to preserve
any rights relating to the Collateral, or (ii) has any obligation to clean-up or
otherwise prepare the Collateral for sale, and (b) Viking shall remain obligated
and liable under each contract or agreement included in the Collateral to be
observed or performed by Viking thereunder. Camber shall have no obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by Camber of any payment relating to any of the
Collateral, nor shall Camber be obligated in any manner to perform any of the
Secured Obligations of Viking under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by Camber in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to Camber or to which Camber
may be entitled at any time or times.

 



 13

  



  

14. Security Interests Absolute. All rights of Camber and all Secured
Obligations of Viking hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Acquisition Note or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof, against any Transaction Subsidiary;
(b) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Acquisition Note or any
other agreement entered into in connection with the foregoing; (c) any exchange,
release or non-perfection of any of the Collateral, or any release or amendment
or waiver of or consent to departure from any other collateral for, or any
Guaranty, or any other security, for all or any of the Secured Obligations; (d)
any action by Camber to obtain, adjust, settle and cancel in their sole
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (e) any other circumstance which might otherwise constitute
any legal or equitable defense available to Viking, or a discharge of all or any
part of the Security Interests granted hereby. Until the Secured Obligations
shall have been paid and performed in full, the rights of Camber shall continue
even if the Secured Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations. Viking expressly waives
presentment, protest, notice of protest, demand, notice of nonpayment and demand
for performance. In the event that at any time any transfer of any Collateral or
any payment received by Camber hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than Camber, then, in any
such event, Viking’s Secured Obligations hereunder shall survive cancellation of
this Agreement, and shall not be discharged or satisfied by any prior payment
thereof and/or cancellation of this Agreement, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof. Viking waives all right to require Camber to proceed against any other
person or entity or to apply any Collateral which Camber may hold at any time,
or to marshal assets, or to pursue any other remedy. Viking waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.

 

15. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which the Merger is complete and/or all payments under the
Acquisition Note have been indefeasibly paid in full and all other Secured
Obligations have been paid or discharged; provided, however, that all
indemnities of Viking contained in this Agreement (including, without
limitation, Annex A hereto) shall survive and remain operative and in full force
and effect regardless of the termination of this Agreement.

 

16. Power of Attorney; Further Assurances.

 

(a) Viking authorizes Camber, and does hereby make, constitute and appoint
Camber and its officers, agents, successors or assigns with full power of
substitution, as Viking’s true and lawful attorney-in-fact, with power, in the
name of Camber or Viking, to, after the occurrence and during the continuance of
an Event of Default, (i) endorse any note, checks, drafts, money orders or other
instruments of payment (including payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of Camber; (ii) to sign and endorse any financing statement pursuant to the UCC
or any invoice, freight or express bill, bill of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications and notices in
connection with accounts, and other documents relating to the Collateral; (iii)
to pay or discharge taxes, liens, security interests or other encumbrances at
any time levied or placed on or threatened against the Collateral; (iv) to
demand, collect, receipt for, compromise, settle and sue for monies due in
respect of the Collateral; (v) generally, at the option of Camber, and at the
expense of Viking, at any time, or from time to time, to execute and deliver any
and all documents and instruments and to do all acts and things which Camber
deem necessary to protect, preserve and realize upon the Collateral and the
Security Interests granted therein in order to effect the intent of this
Agreement and the Acquisition Note all as fully and effectually as Viking might
or could do; and Viking hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Secured Obligations shall be outstanding. The designation
set forth herein shall be deemed to amend and supersede any inconsistent
provision in the Organizational Documents or other documents or agreements to
which Viking is subject or to which Viking is a party.

 



 14

  



 

(b) On a continuing basis, Viking will make, execute, acknowledge, deliver, file
and record, as the case may be, with the proper filing and recording agencies in
any jurisdiction, including, without limitation, the State of Nevada, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by Camber, to perfect and maintain the
Security Interests granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to Camber the grant
or perfection of a perfected security interest in all the Collateral under the
UCC.

 

(c) Viking hereby irrevocably appoints Camber as Viking’s attorney-in-fact, with
full authority in the place, and instead, of Viking and in the name of Viking,
from time to time in Camber’ discretion, to take any action and to execute any
instrument which Camber may deem necessary or advisable to accomplish the
purposes of this Agreement, including the filing, in their sole discretion, of
one or more financing or continuation statements and amendments thereto,
relative to any of the Collateral without the signature of Viking where
permitted by law, which financing statements may (but need not) describe the
Collateral as “all assets” or “all personal property” or words of like import,
and ratifies all such actions taken by Camber. This power of attorney is coupled
with an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Secured Obligations shall be outstanding.

 

17. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Securities Purchase Agreement
(as such term is defined in the Acquisition Note).

 

18. Other Security. To the extent that the Secured Obligations are now or
hereafter secured by property other than the Collateral or by the Guaranty,
endorsement or property of any other person, firm, corporation or other entity,
then Camber shall have the right, in their sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of Camber’ rights and remedies
hereunder.

 

19. Appointment of Collateral Agent. Camber in their sole discretion may
delegate certain of their rights hereunder to one or more Collateral Agent.

 

20. Miscellaneous.

 

(a) No course of dealing between Viking and Camber, nor any failure to exercise,
nor any delay in exercising, on the part of Camber, any right, power or
privilege hereunder or under the Acquisition Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of Camber with respect to the Collateral,
whether established hereby or by the Acquisition Note or by any other
agreements, instruments or documents or by law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by Camber of any one
or more of the rights, powers or remedies provided for hereby or by the
Acquisition Note or by any other agreements, instruments or documents now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by Camber of all such other rights,
powers or remedies, and no failure or delay on the part of Camber to exercise
any such right, power or remedy shall operate as a waiver thereof.

 



 15

  



 

(c) This Agreement, together with the exhibits and schedules hereto and the
other Transaction Documents, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Agreement and the exhibits and schedules
hereto.

 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. Viking and the Subsidiaries may not
assign this Agreement or any rights or Secured Obligations hereunder without the
prior written consent of Camber (other than by merger). Camber may assign any or
all of its rights under this Agreement to any Person (as defined in the
Securities Purchase Agreement) to whom such Camber assigns or transfers any
Secured Obligations, provided such transferee agrees in writing to be bound,
with respect to the transferred Secured Obligations, by the provisions of this
Agreement that apply to the “Camber.”

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, Viking agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Acquisition Note (whether brought against a party hereto
or its respective affiliates, directors, officers, shareholders, partners,
members, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of Las Vegas, Nevada. Except to the extent
mandatorily governed by the jurisdiction or situs where the Collateral is
located, Viking hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of Las Vegas, Nevada for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 



 16

  



 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(j) Viking shall indemnify, reimburse and hold harmless Camber and its
respective partners, members, shareholders, officers, directors, employees and
agents (inclusive of any Collateral Agent appointed by Camber in accordance with
the terms hereof) (and any other persons with other titles that have similar
functions) (collectively, “Indemnitees”) from and against any and all losses,
claims, liabilities, damages, penalties, suits, costs and expenses, of any kind
or nature, (including fees relating to the cost of investigating and defending
any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
non-appealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Acquisition Note, the Securities Purchase
Agreement (as such term is defined in the Acquisition Note) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

 

(k) Nothing in this Agreement shall be construed to subject Camber to liability
as a partner in Viking or any of its direct or indirect subsidiaries that is a
partnership or as a member in Viking or any of its direct or indirect
subsidiaries that is a limited liability company, no Camber shall be deemed to
have assumed any Secured Obligations under any partnership agreement or limited
liability company agreement, as applicable, of Viking or any of its direct or
indirect subsidiaries or otherwise, unless and until any such Camber exercises
its right to be substituted for Viking as a partner or member, as applicable,
pursuant hereto.

 

(l) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of Viking or any direct or indirect
subsidiary of Viking or compliance with any provisions of any of the
Organizational Documents, Viking hereby represents that all such consents and
approvals have been obtained.

 

[SIGNATURE PAGE OF DEBTOR FOLLOWS]



 



 17

  



 



IN WITNESS WHEREOF, the parties hereto have caused this Security and Pledge
Agreement to be duly executed on the day and year first above written.

 



VIKING ENERGY GROUP, INC.       

By:

/s/ James A. Doris

 

Name: James A. Doris

  Title: President & CEO     



 

[SIGNATURE PAGE OF TRANSACTION SUBSIDIARIES FOLLOWS]



 



 18

  



 

Acknowledged, agreed and consented to as set forth above.

 



ELYSIUM ENERGY HOLDINGS, LLC

        By:/s/ James Doris 

 

Name: James Doris

  Title: President 



      





ICHOR ENERGY HOLDINGS, LLC

  By:/s/ James Doris 



Name: James Doris

Title: President





    





PETRODOME ENERGY, LLC

  By:/s/ James Doris 



Name: James Doris

Title: President



    





MID-CON DRILLING, LLC

  By:/s/ James Doris 



Name: James Doris

Title: President



      





MID-CON PETROLEUM, LLC

   By:/s/ James Doris 



Name: James Doris

Title: President



     





MID-CON DEVELOPMENT, LLC

     By:/s/ James Doris 



Name: James Doris

Title: President



 



 19

  



 



[SIGNATURE PAGE OF SECURED PARTY TO SECURITY AND PLEDGE AGREEMENT]

   



Secured Party:

 

Camber Energy, Inc.

 

 

 

 

 

Signature of Authorized Signatory of Camber:

 

/s/ Louis G. Schott

 

 

 

 

 

Name of Authorized Signatory:

 

Louis G. Schott

 

 

 

 

 

Title of Authorized Signatory:

 

Interim CEO

 



  



 

 20



 